The judgment of the court was pronounced by
Slidem, J.
We are of opinion that the exception of litispendence was properly sustained. The former suit was between the same parties, for the same object, and growing out of the same cause of action. C. C. 335.
We are unable to perceive any force in the suggestion by counsel that, in the issues made in the former suit, the present plaintiffs occupied the position of intervenors. That position was voluntarily assumed by them ; Wolfe joined issue with them ; and a judgment in that suit would form res judicata upon the subjects presented now. There is a strong analogy between the pleas of res judicata and litispendence; and it is a fair test of the present .exception to enquire whether, if there were final judgment in the former suit, such judgment would support the plea of res judicata in this. Exceptioni rei judicat* affinis admodum est exceptio litis pendentis. Vbet, De Exceptionibus.
The exception of litispendence rests on a wise public policy. Were it not recognized by the law, the consequences, as is well remarked by. Merlin, would be not less absurd than dangerous. Suits might be indefinitely multiplied, and the citizen would be exposed to the expense and annoyance of several attacks, at the same time, for the same matter. The simplicity and uniformity which should reign in the administration of justice, might be superseded by the confusion and contradiction of different proceedings and judgments upon the same subject.
Judgment affirmed.*

 A similar judgment, for the' same reasons, was rendered at the same term, in the ease of Beirne et al., against the same defendants. R.